DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/2020 and 4/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches most aspects of the claimed invention, from the structural details of the x-ray WDS (Jo, JP 2002-189004) to the fact that valence states are detectable based on subtle shifts in the characteristic x-ray spectra (US patent docs to Chen; Sakurai, et al. (see attached PTO-892)), including a correlation between peak shifts caused by changes in SOC of a battery material (Harada, et al., see IDS filed 8/20/2020), and using standard materials of different valences for establishing a calibration for accurate peak analysis (US docs to Chen noted above).
However, the prior art neither teaches nor reasonably suggests an apparatus or method for chemical state analysis that obtains a value for specifying a chemical state based on the combination of:
a) a peak wavelength obtained from a wavelength spectrum of an x-ray WDS; and
b) a standard curve in which a value representing a chemical state of the material in a sample and the peak wavelength are correlated with each other;
as required by the combinations as claimed in each of claims 1, 5, 9 and 10.

Although Harada, et al. establishes a correlation between peak shifts and SOC (corresponding to a shift in valence state of the metal of the electrode, Figs.2 & 3), they do not specify the correlation as a curve, nor do they use such a correlation for determining the valence state in subsequent samples.  Similarly, Sakurai, et al. determines a broad correlation between certain characteristic x-ray peak shifts and valence states of different compounds (Fig.2); however, the correlation is not disclosed as being used for determining the valence state in subsequent samples.
Finally, US patent documents to Chen teach the practice of using standard compounds, each with a different valence state of the element of interest, for calibrating the spectrometer such that future samples may be accurately determined.  However, Chen does not disclose or suggest that a correlation between valence state and peak wavelength (or energy) is established (such as a curve) for determining the valence state of future samples.  The skilled artisan is left to assume that the calibration is nothing more than a look-up table for matching the measured peaks and locations thereof (pars.0024 and 0045 of the PG-PUB).
Claims 2-4 and 6-8 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884